PER CURIAM.
Sandra Thomas seeks review of the trial court’s order denying her motion regarding restitution. Thomas alleged that she returned the property at issue, thereby satisfying the restitution component of her sentence. We accept the state’s concession that the case should be reversed and remanded for the evidentiary hearing necessary to resolve the issue. See Weinstein v. State, 745 So.2d 1085 (Fla. 4th DCA 1999); Musial v. State, 689 So.2d 1307 (Fla. 5th DCA 1997).
GUNTHER, FARMER and MAY, JJ., concur.